DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
2.	Claim 11 is objected to because of the following informalities: 
on line 11, “comprising::” should be changed to:
	      “comprising:”;
beginning on line 21, “the first ion” should be changed to:
		            “a first ion” (because it lacks an antecedent basis; and
on line 22, “the second ion” should be changed to:
	      “a second ion” (because it lacks an antecedent basis).
	  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Figgatt et al. “Parallel Entangling Operations on a Universal Ion Trap Quantum Computer” (of record and cited in PCT/US2020/015235).
Referring to claim 1, Figgatt discloses a method of performing simultaneous entangling gate operations in a trapped-ion quantum computer, comprising: 
selecting a gate duration value (“gate time”, page 1, col. 2, line 30) and a detuning frequency (Fig. 1 caption, lines 5-6) of pulses to be individually applied to a plurality of participating ions in a chain of trapped ions (page 1, col. 1, lines 28+) to simultaneously entangle a plurality of pairs of ions (page 1, col. 1, lines 4+, page 2, col. 1, lines 5+) among the plurality of participating ions by one or more predetermined values of entanglement interaction (paragraph bridging col. 2 of page 1 and col. 1 of page 2), wherein 
each of the trapped ions in the chain has two frequency-separated states defining a qubit, and motional modes of the chain of trapped ions each have a distinct frequency (page 1, col. 2, lines 23-28); 
determining amplitudes of the pulses (page 2, col. 1, lines 20-24), based on the selected gate duration value, the selected detuning frequency, and the frequencies of the motional modes of the chain of trapped ions (Eq. (1), (2), (3)); 
generating the pulses having the determined amplitudes; and 
applying the generated pulses to the plurality of participating ions for the selected gate duration value (page 2, col. 1, lines 47+, Fig. 1). 
Referring to claim 11 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, Figgatt discloses a quantum computing system, comprising: 
a chain of trapped ions, each of the trapped ions having two hyperfine states defining a qubit and an excited state (page 10, col. 2 (Experimental Setup), lines 1-5); 
one or more lasers configured to emit a laser beam that is split into two or more non-copropagating laser beams which are provided to each of the trapped ions (page 10, col. 2 (Experimental Setup), lines 7-21, particularly “while the second is split into individual addressing beams”, “by separate channels of a multi-channel photomultiplier tube (PMT) array using state-dependent fluorescence”), wherein the two or more non-copropagating laser beams are configured to cause Rabi flopping of each of the trapped ions between the two hyperfine states via the excited state (page 1, col. 2, lines 10-13); and 
(although not explicitly disclosed) a controller comprising non-volatile memory having a number of instructions stored therein which, when executed by a processor, causes the quantum computing system to perform operations (among other things, selecting and determining the parameters in equations (1), (2), (3)) comprising: 
select a gate duration value and a detuning frequency of one or more pulses to be individually applied to a plurality of participating ions in a chain of trapped ions to simultaneously entangle a plurality of pairs of ions among the plurality of participating ions by one or more predetermined values of entanglement interaction, wherein 
each of the trapped ions has two frequency-separated states defining a qubit, motional modes of the chain of trapped ions each have a distinct frequency, and one of the plurality of pairs of ions comprises the first ion and the second ion; 
determine amplitudes of the pulses, based on the selected gate duration value, the selected detuning frequency, and the frequencies of the motional modes of the chain of trapped ions, wherein the amplitudes are derived based on conditions for non-zero entanglement interaction (page 2, col. 1, lines 15-20) between each of the plurality of pairs of ions that are to be entangled, decoupling between each pair of ions that are not to be entangled, and minimized power provided to the plurality of participating ions during the selected gate duration value (page 2, col. 1, lines 36-46); 
generate the pulse comprising the determined amplitude and the detuning frequency; and 
apply the generated pulse to the first and second ions for the gate duration value. 
Referring to claims 2 and 13, Figgatt further discloses that the amplitudes are selected based on a condition where the trapped ions in the chain of trapped ions substantially return to their original positions and momentum values (page 2, col. 1, lines 10-14). 
Referring to claims 3, 6, 14 and 17, Figgatt further discloses that the amplitudes are selected based on conditions where there is non-zero entanglement interaction between each of the plurality of pairs of ions that are to be entangled (page 2, col. 1, lines 15-20), and each pair of ions that are not to be entangled is decoupled (page 2, col. 1, lines 10-15).
Referring to claims 4, 7, 15 and 18, Figgatt further discloses that the one or more predetermined values of entanglement interaction are about π/4 (page 2, col. 1, lines 14-24), within and meeting the claim limitation between zero and π /2.
Referring to claims 5, 8, 16 and 19, Figgatt further discloses that the amplitudes are selected based on a condition where power to be provided to the plurality of participating ions during the selected gate duration value is at a minimum (page 2, col. 1, lines 36-46).
Referring to claims 9 and 20, Figgatt further discloses that determining the amplitudes comprises dividing the gate duration value into a plurality of time segments (page 2, col. 1, lines 20-24, page 6, col. 2, last paragraph).
Referring to claim 12, Figgatt further discloses that each of the trapped ions is 171Yb+ having the 2S1/2 hyperfine states, and the laser is a mode-locked laser at 355 nm (page 10, col. 2, lines 1-21). 

Allowable Subject Matter
4.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a method with all limitations as recited in claim 10, which may be characterized in measuring population of qubit states, in processing quantum information corresponding to the qubit states, and in generating a solution to the selected quantum algorithm based on the processed results of the quantum computations. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


04-29-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818